*644
ORDER

PER CURIAM
Appellant Bryant Hardy (“Hardy”) appeals from the judgment of the trial court entered upon a jury verdict finding Hardy guilty of one count of forcible rape, one count of incest, and four counts of statutory sodomy in the first degree. On appeal, Hardy contends that the trial court (1) abused its discretion in overruling his objection to the testimony of Tramel Dean (“Dean”), Victim’s uncle; (2) abused its discretion in overruling his objection to the testimony of Detective Ryan Barone (“Det. Barone”); and (3) erred in denying his motion to dismiss the indictment because his right to a speedy trial was violated.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).